People v Cortes (2016 NY Slip Op 03994)





People v Cortes


2016 NY Slip Op 03994


Decided on May 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2016

Sweeny, J.P., Renwick, Moskowitz, Kapnick, Gesmer, JJ.


1229 4641/08

[*1]The People of the State of New York, Respondent,
v Jaime Cortes, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Thomas Farber, J.), entered on or about September 11, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in granting an upward departure based on egregious conduct that was not adequately accounted for in the risk assessment instrument, and that outweighed the mitigating factors cited by defendant (see People v Gillotti, 23 NY3d 841 [2014]). To the extent defendant is challenging the factual predicate for the departure, that claim is unpreserved and without merit (see e.g. People v Irizarry, 124 AD3d 429 [1st Dept 2015], lv denied 25 NY3d 907 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2016
CLERK